DETAILED ACTION

1. It is hereby acknowledged that 17/359310 the following papers have been received and placed of record in the file: Remark date 12/31/20  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

.”
Claim Objections
4.  Claims 16-24  are objected to because of the following informalities:  The claims 16 and 22 state  “…Top-M NACK candidates”. It is unclear what at a “Top-M“ is considered. If it is a variable it should be explained/defined.   Appropriate correction is required.


Double Patenting
5.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6. Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11076407.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to descrambling or deinterleaving bit stream.  The main difference is U.S. Patent 11076407 explains the use of PUCCH format 3 which could be used to determine the type or amount of bits being used to be decoded.     

Instant Application (17/359310)                		   U.S. Patent (US 11076407) 
1. A method for identifying network control information during data transmission via a communication network, the method comprising: 
receiving a bit stream from a physical uplink control channel ("PUCCH") via a communication network; 
descrambling the bit stream to generate a descrambled bit stream containing control information relating to acknowledgement ("ACK");
 identifying and extracting a first set of bits from the descrambled bit stream when a number of ACK bits is in a first range of bit numbers;
 and generating ACK candidates in response to the first set of bits of the descrambled bit stream via a first Reed Muller decoder capable of decoding the first set of bits.
1.   (Previously Submitted) A method for detected ACK/NACK bits received in a long-term evolution (LTE) physical uplink control channel (PUCCH) Format 3 uplink transmission, the method comprising:
generating a descrambled bit stream having 48 soft bits from information received in an LTE PUCCH Format 3 uplink transmission;
generating Top-M ACK candidates from the descrambled bit stream, and wherein M is an integer;
regenerating Top-M candidate symbols from the Top-M ACK candidates;
calculating channel estimates for the Top-M candidate symbols;
combining the channel estimates to generate a combined metric; and

searching the combined metric to determine detected ACK bits.
16. A method for identifying network control information during data transmission via a communication network, the method comprising: receiving a bit stream from a physical uplink control channel (““PUCCH”) via a communication network; descrambling the bit stream to generate a descrambled bit stream containing control information relating to negative acknowledgement (“NACK”’); deinterleaving the descrambled bit stream to generate first and second sets of deinterleaved bits when a number of NACK bits is in a range of 12 to 22; performing a Reed Muller 24-bit decode on each of the first and second sets of deinterleaved bits to generate first and second sets of decoded bits; and demapping the first and second sets of decoded bits to generate Top-M NACK candidates.


1.   (Previously Submitted) A method for detected ACK/NACK bits received in a long-term evolution (LTE) physical uplink control channel (PUCCH) Format 3 uplink transmission, the method comprising:
generating a descrambled bit stream having 48 soft bits from information received in an LTE PUCCH Format 3 uplink transmission;
generating Top-M ACK candidates from the descrambled bit stream, and wherein M is an integer;
regenerating Top-M candidate symbols from the Top-M ACK candidates;
calculating channel estimates for the Top-M candidate symbols;
combining the channel estimates to generate a combined metric; and



The remaining current application’s claims are similar to patent application’s claims.  


Examiner’s Note:
For allowance consideration of claims 1-30 applicant would also need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Guo et al(US 2015/0110050A1) explains UL transmissions in network  from UEmay include an PUCCH according to an embodiment, which may be in accordance with LTE PUCCH Format 2x. A transmission model 200 for the PUCCH Format 2x. Current LTE standards specify Formats 2, 2a, 2b where both CQI bits and ACK bits are transmitted within the same sub-frame. Under current standards, the N.sub.CQI bits may be four to eleven bits although embodiments may apply to a different N.sub.CQI bits (e.g., greater than eleven). These CQI bits are first coded with a Reed-Muller (20,A) (RM(20,A)) encoder 202 and scrambled to generate a twenty-bit codeword. 

Qu et al(US 2011/0268090A1) explains dual Reed-Muller code used in LTE-A TDD system, For example, b.sub.1b.sub.2 are two bits, each bit value can be 0 or 1, to represent the ACK/NACK information, with b.sub.1 associated with a first transport block, b.sub.2 associated with a second transport block. Generally, b.sub.1b.sub.2b.sub.3b.sub.4 . . . b.sub.2N-1b.sub.2N can represent the ACK/NACK feedbacks corresponding to 2*N transport blocks, with b.sub.2i-1 b.sub.2 associated with two transport blocks of an i-th CC (assuming 2 transport blocks per CC). The even indexed bits b.sub.2b.sub.4 . . . b.sub.2N are encode by a first (24, A) Reed-Muller code, and the odd indexed bits are encoded by a second (24, A) Reed-Muller code. Both the matrices of the first Reed-Muller code and the second Reed-Muller code are first 24 rows of generator matrix of (32, A) Reed-Muller code. After encoding, 48 bits are modulated and transmitted in PUCCH channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478